 In the Matter of PEQUANOORUBBERCOMPANYandUNITED RUBBERWORKERSOF AMERICA, LOCAL#163,AFFILIATED WITH THEC.1.0.CaseNo. C4044.-DecidedApril 15, 1942Jurisdiction:reclaimed rubber- manufacturing industry._Unfair Labor PracticesInterference,Restraint, and Coercion:anti-union statements; threats of dis-charge, denial of promotions, transfer to less remunerative jobs and otherreprisals if employees aided or joined affiliated union or failed to join company-dominated union ; espionage and surveillance of union activities of employees ;vilifying affiliated union and its representatives.Company-Dontznated Unions:first organization: participation and assistance ofsupervisory employees from outset; requiring certain proof of representationof affiliated union and dispensing with such proof of company-dominated union;statements of supervisors and foremen showing preference for company-dom-inated union, failure of company-dominated union to make collective bargainingdemands, acceptance of contract by company-dominated union devoid of im-portant provisions relating to wages, hours, holidays, or vacations ; awarding todominated union vending machine privileges ; agreement with dominated unionecessor when successor was already in existence, with membership drive wellunder way and Company had done nothing to mark separation between twoorganizations or publicly deprive successor of advantage of apparently con-tinuing favor of Company; lack of substantial differentiation between the firstcompany-dominated union and successor; successor created as part and parcelof plan of attorney for first company-dominated union for dissolving same ; gapbetween dominated union and successor, technical rather than substantial;substantially identical constitution and bylaws and officers, trustees, and shopcommittee men ;heldsecond organization merely continuation of first dominatedunion under different name and so regarded by employees, and Company's domi-nation, interference and support of dominated union cap Pied over to successor.Remedial Orders:employer ordered to withdraw all recognition from successororganization, to disestablish it as representative of any of its employees forpurposes of collective bargaining, and to cease and desist from giving effect toany contract with successor organization or modifications or extensions thereof.Evidence:receiving in evidence transcript and exhibits introduced in evidenceat prior hearing in prior case on charges involving first dominated union,heldproper.Practice and Procedure:Difference of findings and recommendations of Trial Examiners in firstand second casesheldnot prejudicial for although Board gives carefulconsideration to a Trial Examiner's Intermediate Report and has so con-sidered the Intermediate Reports of both Trial Examiners, it is the dutyof the Board to determine issues involved and since the Board has for thefirst time issued findings of fact and order relative to first dominated unionand its successor, no problem ofres judicatais involved.40 N. L. R B., No. 99.0 -541 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoard's communication to Company that steps taken by latter constitutedcompliance with first Intermediate Reportheldnot a determination ofmerits or binding upon Board when it was sent without knowledge thatdominated union had already been transformed into successor before Com-pany had taken action in purported compliance with Intermediate Reportand without Board's knowledge that Company had awarded successor organi-zation exclusive recognition and contractMr. Mark Lauter,for the Board.Mr. Elmer S. King,of Morristown, N. J., for the respondent.Mr. John F. Dumont,of Little Falls, N. J., for the S. R. W.Hr. Samuel L. Rothbard,of Newark, N. J., for the Union.Mr. Milton A. Kallis,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on August 22, 1941, by UnitedRubber Workers of America, Local #163, affiliated with the C. I. 0.,herein called the Union, ,the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Second Region(New York City), issued its complaint dated August 22, 1941, againstPequa.noc Rubber Company, Butler, New Jersey, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (2) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.Copies of the complaint accompanied by notice of hearing were dulyserved upon the respondent, the Union, Independent Rubber Workersof Butler, Inc., herein called the Independent, and Soft Rubber Work-ers, Inc., herein called the S. R. W.With regard to the unfair labor practices, the complaint, as amended,alleged in substance, (1) that the respondent on or about October 1,1938, initiated, formed, and sponsored the Independent which, on orabout August 12, 1940, changed its name to or was succeeded by theS. R. W., and that the respondent has dominated, interfered with, andcontributed support to said organizations; (2) that the respondententered into exclusive bargaining contracts with the Independent andthe S. R. W. on November 8, 1938, and August 30, 1940, respectively,and that said contracts are invalid; (3) that by the foregoing actsand by urging its employees to refrain from aiding, becoming, orremaining members of the Union, by threatening them with discharge PEQUANOC RUBBER COMPANY543:or other reprisals if they aided or joined the Union, or failed to jointhe Independent or the S. R. W., by engaging in espionage and sur-veillance of the union activities of its employees, and by vilifying theUnion and its representatives, the respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.On August 29, 1941, the respondentfiled its ansiv"er, admitting the allegations of the complaint concerning-the nature of its business operations, and admitting that it had ac-corded recognition to the S. R. W., but denying that it had committed'any unfair labor'practices.Pursuant to notice, a hearing was held at New York City, on Novem-ber 13, 14, and 15, 1941, before James C. Paradise, the Trial Examiner-duly designated by the Chief Trial Examiner.At the opening of the-hearing the S. R. W. was permitted to intervene, upon motion grantedby the Trial Examiner.The Board, the respondent, the Union, and`the S. R. W. were represented by counsel and participated in the hear--ing.Full opportunity to be heard, to examine and cross-examine-witnesses, and to introduce evidence bearing on the issues was afforded'all parties.At the close of the Board's case, the respondent and the,S.'R.W. moved for dismissal of the complaint. These motions were,denied.'They were` renewed at the close of the hearing.The TrialExaminer reserved decision on said motions, and in his IntermediateReport denied them.At the close of the entire case, a motion by theBoard's counsel to conform the complaint to the proof was granted-without objection.During the course of the hearing, the Trial Ex-aminer made various rulings on other motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.The rulings are hereby affirmed.The respondent and the S. R. IV. filed briefs for the consideration-of the Trial Examiner.On January 5, 1942, the Trial Examinerissued his Intermediate Report, copies of which were duly served onall the parties.He found that the respondent had engaged in andwas engaging in unfair labor practices affecting commerce, withinthe meaning of Section 8 (1) and (2) and Section 2 (6) and (7) ofthe Act.He recommended that the respondent cease and desist there-from and take certain affirmative appropriate action.The respondentand the S. R. W. filed their exceptions to the Intermediate Report onFebruary 6, 1942.Pursuant to notice, a hearing for the purpose of oral argumentwas held on February 24, 1942, before the Board at Washington, D. C.The respondent and the S. R. IV. were represented by counsel and,participated in the hearing.- 544DECISIONS OF NATIONALLABOR RELATIONS BOARDThe Board has considered the exceptions and briefsand, save asthe exceptions are consistent with the findings, conclusions, and orderset forth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIE RESPONDENTThe respondent, a New Jersey corporation engaged in the manufac-ture of reclaimed rubber, has its principal office and plant in Butler,New Jersey, and maintains sales offices in Massachusetts, Indiana,Canada, and England.The materials used by the respondent in itsmanufacturing processes are rubber scrap, sulphuric acid, alkali, fillers,carbon black, and coal.Millions of pounds of these materials areused annually by the respondent, a substantial percentage of thembeing shipped to it from places outside New Jersey.The respondentmanufactures and sells annually about 29,000,000 pounds of reclaimedrubber, of which about 84 percent are shipped to States other thanNew Jersey and to foreign countries.The respondent concedes that it is engaged in commerce within themeaning of the Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America, Local #163, is a labor organ-ization affiliated with the Congress of Industrial Organizations. Itadmits to membership employees of the respondent.Independent Rubber Workers of Butler, Inc., was, and Soft RubberWorkers, Inc., is, an unaffiliated labor organization admitting to mem-bership only employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. The IndependentPrior to the latter part of 1937, there appears to have been no labor.organization among the employees of the respondent.About thattime the Union started its organizational activities; and in or aboutJanuary 1938, it received its charter and started a membership drive.On May 7, 1938, Frank Seeley, who had been elected recording secre-tary of the Union, and other union representatives called upon therespondent's superintendent, Howell, to negotiate a contract.Theyleft a copy of their proposed contract with Howell, who agreed to givethem an answer the following week.Within a few days Howellreturned the proposed contract unsigned.About a week later theunion representatives called upon him again for the purpose of further PEQUANOC RUBBER COMPANY545contract discussions, but Howell refused to negotiate unless the Unionproved that a majority of the employees were paid-up union members.According to the uncontradicted testimony of Howell, the union rep-resentatives stated that they would attempt to obtain a certificationfrom the Board. The record fails to disclose any further attempts bythe Union to obtain recognition, or any further organizational activi-ties by the Union among the respondent's employees.-The first step in the organization of the Independent appears tohave been taken in August 1938 by Lester Becker, an employee of therespondent.Becker spoke to a few other employees about the desir-ability of organizing an unaffiliated union and asked a fellow employeeto obtain the name of the attorney who had helped organize, such aunion at another plant in the vicinity.As a result, Becker was referredto John F. Dumont, with whom he conferred in August 1938.Heasked Dumont for advice concerning the technique for organizing anunaffiliated `union and was told to bring a committee of five or sixemployees to Dumont's office.The record does not disclose what, if anything, was done by Beckerfollowing this conference, except that shortly before October 25, 1938,Becker had a conversation with Mace, the respondent's assistant super-intendent, regarding the organization of an independent union.Thetestimony concerning the substance of this conversation is conflictingand inconclusive.'On October 25, 1938, Becker, accompanied by William Kimble,Stanley Tintle, Henry McConnell, and two other employees, conferredwith Dumont.The latter advised them as to the procedure to befollowed in organizing an independent union.According to theuncontradicted testimony of the above-named employees, Dumont gavethem petitions to be signed by the employees, and cautioned them notto circulate them during working hours.2He told them to return thepetitions to him after they had been signed.Shortly after October 25, notices were posted in the plant by thecommittee which had conferred with Dumont, inviting the employeesto attend a meeting on November 1, to discuss any questions concern-ing the organization of "a union to assure themselves of their inde-pendence."One slick notice was posted on the bulletin board at theiBecket first testified that he never talked to Mace about the IndependentHe thentestified that be asked Mace whether "if I started a union it would be all right," to whichMace ieplied, "I don'tknowI couldn'tsay one way or the other " There was alsotestimony to the effect that Becker told it fellow employee, Sehulster, that Mace hadtold him that "it (an independent union) would be a nice thingGo see what You can dowith it "Mace did not deny having spoken to Becker on this occasion, but testified thathe could not recall whether or not he had any such conversation2DespiteDumont'sadmonition the petitions were to some extent circulated duringworking hoursThe Union also solicited members among the respondent's employees duringworking hours455771-42-vol 40-35 546DECISIONSOF NATIONALLABOR RELATIONS BOARDentrance, to the plant and another on the bulletin board in the aciddepartment.On November 1 a meeting of the employees was held in a meetinghall hired for the purpose.About 200 employees attended.Theyvoted on the name of the organization, adopted bylaws, elected officers,discussed the provisions of a contract to be submitted to the respondent,and agreed, in general, upon the provisions to be incorporated in sucha contract.Although the bylaws provided that department foremen, super-visors, and executives should be ineligible to membership, the recorddiscloses that supervisory employees signed the petitions and becamemembers and 1 became an official of the Independent. Thus, the peti-tions bear the names of Joseph Storms and Richard DeGraw, linesupervisors.During the year commencing November 1, 1938, the fol-lowing supervisory - employees were members of the Independent :Chester Roff, Richard DeGraw, Edward Ditzler, Martin Marion, andJames Mooney.8Tlius, it appears that all the line supervisors, withthe single exception of Fred Ricker,4 gave their support to the Inde-pendent.Walter Miller, then a shift supervisor over about 20 men,also joined the Independent. In addition to being a member, Mooneywas chosen as delegate from his department.The respondent denied that the line supervisors, so designated bythe respondent and its employees, were, in fact, supervisory employees.Although they had no power to hire or discharge, they received from15 to 25 cents per hour more than the men under them and werecharged with the duty of overseeing the work done in their depart-ment, checking its quality, directing changes if the work done was notas required, and reporting incompetency and breaches of disciplineor plant rules to the general production foreman or one of his twoassistants.They were regarded as supervisors by the other employees.We find that they were supervisory employees; that the employees hadjust cause to believe that they were acting for and on behalfof the management; and that the respondent is responsible for theiractivities.5The day after the November 1, 1938, meeting, the representativesof the Independent met with the respondent and asked for recognitionand the negotiation of a contract. Superintendent Howell testifiedthat the Independent representatives presented the petitions men-tioned above, containing 178 names.This was more than a majoritye DeGraw and Ditzler had been members of the Union.They became line supervisors inAugust 1938.Because of their promotion they were asked to take and were given with-dranal cards terminating their membership in the Union.4 Recker, too, became a member of the Independent in November 1939.5National Labor Relations Boai d v.Link-Belt Go,31-1U, S 584 ;InternationalAssocia-tion of Machinists v. National Labor Relations Board,311 U. S. 72. PEQUANOC RUBBER, COMPANY547of the 304 employeesthen working.Howell then asked for a photo-staticcopy of the petitions, which was thereafter furnished him.Thesignatures on the petition were checked against those of the em-ployees on file in the pay-roll department.There is no evidence thatHowell, who had asked the Uriion in May 1938, for proof that amajority of the employees were paid-up members, made a similardemand of the Independent in November.,,He testified that "proof,"in the form of an oral statement by the Independent representatives,was given him that the signers of the petition-were paid-up members.This statement, according to Howell, was unsupported by documentaryevidence.'Howell proceeded to bargain with the independent and, on No-vember 8, 1938, entered into a contract with it, -retroactive to Novem-ber 1.This contract contained no provisions concerning wages, hours,holidays, vacations, or preference in employment for members of theIndependent, nor does it appear that the Independent made any de-mands with respect to these matters.The only benefits provided forthe' employees under the contract were a flexible system of depart-mentalseniority and arbitration of grievances.In return for thesethe Independent agreed not to strike for the duration of the contract.The term of the contract was "from November 1, 1938 until furthernotice."According to the uncontradicted testimony of Joseph H. Banta,then secretary of the Union, on an occasion in November or, Decein-ber 1938, he was passing through the department of Shift SupervisorWalter Miller, Sr.As Banta came by, one Pollick, an employee, called,toMiller, "Hey,Walter; here comes a CIO guy. Do you supposewe cansign him up in our union?" Thereupon, Miller approachedBanta and askedhim to join the Independent.When Banta de-clined,Miller stated: "What do you want to belong to the CIO for?"and made variousderogatory remarks about that organization.Asthe conversation ended, Miller stated, "Well, you will be damn gladto join our shop union, or get the hell out of our mill eventually."Ashort time later Miller came to Banta and told him not to "get mad"or to feel that Miller had called him any names, adding, "I know youare a representative of the CIO and I don't want any trouble on theplace."Despite Miller's effort to soften the effect of his anti-unionremarks, his statements to Banta show clearly his active support of theIndependent and his opposition to the Union.Banta also testified without contradiction that in about DecemberIIt is well settled that designation of a labor organization as representative may beestablished by evidence other than membership therein.7Howell testified:"Ihad enough confidenceinmyown employeesto know that noone would present to me a false statement that these men were paid-up members if theywere not paid-up membersThatstatement was made to me, I think verbally,but I amnot positive " 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD1938, Foreman John Vreeland stated that he would wager that within6 months every employee in the factory would belong to the Inde-pendent because it was "a good thing," controlled by the employees only.Ronald Outer testified, without contradiction, that he had joinedthe Independent, then dropped out; that thereafter, sometime in 1939,James Mooney, his line supervisor and departmental delegate of theIndependent, told him, "You had better join the Independent or youwill be out of a job."The record contains no evidence concerning the activities of the In-dependent, if any, under its contract with the respondent.However,the uncontradicted testimony of Superintendent Howell was to theeffect that the first "major request" made by the Independent afterNovember 8, 1938, was that it be permitted to install candy and cigar-ette-vending machines in the plant.This -request was made eitherlate in March or early in April 1939.The respondent considered itand, on April 8, 1939, granted the request for the candy-vending ma-chines, on condition that (1) the company installing the machinesassume all liability for claims against the respondent, (2) the machinesbe removed on request of the respondent, and (3) the respondent re-ceive 20 percent 'of the net receipts of the Independent for the use ofthe space occupied by the machines.These conditions were acceptedby the Independent and were supplemented on April 28, 1939, by a con-tract between the Independent and the respondent.The April 28contract provided that the respondent be reimbursed by the Independ-ent for any working time spent by employees attending the vendingmachines.Nine machines were installed and the Independent gaveBecker the task of attending them. It was his duty to accompanythe representative of the vending-machine company when he refilledthe machines, and check the receipts.This required from a half hourto an hour's time, frequently during working hours, once or twice eachweek.Becker testified that he sometimes spent so much time on thevending machines that his foreman had to assign another man to hisjob.No deduction was made from Becker's pay for these absences.The record does- not disclose whether the Independent in fact reim-bursed the respondent for the working time spent by Becker in tend-ing the machines.On March 23, 1939, at about the same time as it requested the privi-lege of installing vending machines, the Independent asked the re-spondent to adopt a policy of giving all extra work to members of theIndependent.At this time the plant was operating only three shiftsper week, but there was considerable maintenance work and variousodd jobs to be done after working'hours and on days when no regularwork was available.This additional work was required to be doneoutside the regular shifts.On April 10, 1939, the respondent granted PEQUANOC RUBBER COMPANY549the request of the Independent and posted a notice advising itsemployees that :Hereafter, all extra work, whatever the same may consist of out-side of regular shift work, shall be given to Union [Independent]members in good standing.Howell testified that he had heard rumors in the plant and hadbeen informed by his foremen, Mace and Taylor, that there would be"trouble" if the request of the Independent were not granted.Al-though both Mace and Taylor testified, neither of them mentionedthismatter.Howell did not specify the nature of the "trouble" heallegedly feared from the Independent.The record of the latter wasone of docility, if not inertia, and it was bound by its contract not tostrike.We do not credit Howell's testimony, nor did the TrialExaminer, that Howell granted the request of the Independent becausehe believed "trouble" would ensue if he did not.Although Production Foreman Taylor testified that even afterApril 10, 1939, he made no distinction as between members and non-members of the Independent in selecting men for extra work, the rec-ord establishes that the respondent generally observed the policy con-tained in the posted notice.Thus, Laurence Marion was told by hisline supervisor, Richard DeGraw, to join the Independent in orderto save his job and get extra work.He was also refused extra workby John Decker, night foreman, on the express ground that he didnot belong to the Independent.Marion was unable to obtain extrawork before lie joined the Independent, but was given such work afterhe became a member.8Edward Barnes, a member of the Union, testi-fied without contradiction that he was deprived of extra work to whichhe had been assigned on April 11, 1940, because "the boys" were "kick-ing."Other uncontradicted testimony by Kenneth Heady and Bantaestablishes that Line Supervisor Ditzler and Foreman Vreeland madestatements to the effect that only members in good standing of theIndependent would receive extra work.The respondent went beyond the bounds of the extra-work agree-ment in encouraging membership in the Independent by favoringmembers of that organization and discriminating against non-mem-bers.Thus, Grover Angle testified without contradiction that inOctober 1939, he was working on the washrolls under SupervisorMartin Marion, having been transferred to that job from his regularjob of back tending. It appears that there were more hours of workper week on the washrolls than there were on back tending.Marionasked Angle to join the Independent, saying that if he did he wouldbe kept on the washrolls if the work increased there, but would be"The findings concerning Marion are based upon his uncontradicted testimony. 550DECISIONSOF NATIONALLABOR RELATIONS BOARDsent back to tending if he failed to join.Denton Lund, an employeeof the respondent for more than 3 years, also testified without con-tradiction- that he - was instructed by his supervisor to report forwork as regular,sticker on January 2, 1940.This meant an increaseof 5 cents per hour to Lund, who had theretofore been an extra sticker.When Lund reported for work, he found that another man, who hadbeen employed by the.respondent for only 3' months, had been giventhe job.Lund went to see Taylor, and asked whether it was neces-sary to "join some union, or something" in order to be promoted.-Taylor replied "Well, we have got to take care of our. union [Inde-pendent] men."On June 5, 1940, the respondent entered into a new contract withthe Independent.This contract contained provisions for a generalwage increase of 6 cents per hour coupled with discontinuance of the.production bonus system theretofore in effect, clarification of the sen-iority system, new provisions 'covering lay-offs, and other provisionsof substantial value to the employees.In the meanwhile, the Union had filed charges and the Board hadissued a complaint, alleging that the respondent was engaging inunfair labor practices.Following a hearing, the Trial Examinertherein issued an Intermediate Report, dated July X30, 1940, whereinhe found, among other things, that the Independent had been createdwithout any support or assistance by the respondent, and had enteredinto a valid contract with the respondent on November 8, 1938; butthat after that date the respondent dominated and interfered withthe administration of the Independent, contributed financial supportto it, and interfered with, restrained, and coerced its employees inthe exercise of the rights guaranteed under the Act.He recommendedthat the respondent cease and desist from (1) dominating and inter-fering with and contributing support to the Independent, (2) recog-nizing the Independent as the representative of any of its employees,(3) giving effect to the contract of November 8, 1938, or any renewalor extension thereof and (4) in any manner interfering with, re-straining, or coercing its employees in the exercise of the rights guar-anteed them in Section 7 of the Act.He also recommended that therespondent take the following affirmative action in order to effectuatethe policies of the Act :(a)Withdraw all recognition from Independent RubberWorkers of Butler, Inc. as the representative of any of its em-ployees . . . unless and until that labor organization shall havebeen certified by the National Labor Relations Board.(b) Immediately post in conspicuous places for a period of atleast sixty (60) days notices to its employees, stating: IPEQUANOC RUBBER COMPANY551(1)That respondent will, cease and desist in the manner afore-said, and that it will take the affirmative action set forth in .: .this recommendation ...(2)That respondent's employees are free to become or remainmembers of the United Rubber Workers of America-, Local No.163, affiliated with the C. I. 0., and that respondent will not dis-criminate against, any employee because of membership or activ-ity in that organization.B. The S. R. W.The Intermediate Report of the Trial Examiner in that case wasreceived by the parties on August 6 or 7, 1940.Chandler, presidentof the Independent, then conferred with Dumont, its attorney, withreference to what steps should be taken in view of the recommenda-tions contained in the Report.Dumont suggested that a meeting ofthe Independent be called, and prepared notices of a meeting to beheld on August 12.This meeting was held in a meeting hall hired and paid for by theIndependent.Two hundred and fifty to 300 employees of the re-spondent attended.Dumont came to the meeting with a certificateof incorporation, blank as to the name of the corporation and thenames of_ the incorporators, and with 300 printed membership cardsin an organization entitled "Soft Rubber Workers, Inc."Dumonttestified that it was not unusual for him, as one who organized manyunaffiliated unions, to come to a meeting with a blank certificate ofincorporation ready for use, and he admitted that he expected therespondent's employees to undertake the creation of another labororganization.We find, as did the Trial Examiner, that Dumontcame to the August 12 meeting with the preconceived plan of dis-solving the Independent and replacing it with another organizationnamed "Soft Rubber Workers, Inc."Dumont addressed the meeting, explained the Intermediate Report,recommended dissolution of the Independent and abrogation of itscontract with the respondent, and presented a resolution, which hehad prepared before the meeting, embodying his recommendations.There was considerable discussion from the floor regarding the costof contesting the Intermediate Report and other matters.Dumont'sresolution was then adopted.The assembled employees also agreedthat the funds of the Independent should be distributed proportion-ately among its members, upon payment of outstanding bills and pay-Therefollowed an interval which was variously characterized as an "ad-journment" and a ,"recess."During this interval a considerable num-ber of employees departed and, while some of the remaining ones 552DECISIONSOF NATIONALLABOR RELATIONS BOARDsought various diversions,others started to discuss what should bedone now that they no longer had a labor organization to representthem and whether the C. I. O. might now organize the plant. Someof these employees asked Dumont whether;thev..,inight.--organize. an-other union, and he replied in the affirmative.The only two personswhom Dumont could recall as having questioned him about organiz-ing another union were Lester Becker and Ernest Kimble, delegateand trustee,respectively,of the Independent.After about an hour Dumont called the employees,about 50 ofwhom were still present,to order.Temby, the recording secretary ofthe Independent,continued to act as secretary as a matter of course.Dumont explained to them how they might form another union.A motion was made by Kimble, who had also moved the dissolutionof the Independent an hour earlier,that another union be formed.It was seconded by James Minnick, vice president of the Independent,and was carried unanimously.The identification in the minds of theemployees of the S. R. W. with the Independent is illustrated by thestatement in Temby's minutes that a motion was adopted :that from August 12, 1940 the name of the union shall be knownas the Soft Rubber Workers of Butler, Inc.'Dumont then recommended the same form of organization as theIndependent had had, to which those present agreed.He then toldthem that he had brought with him a certificate of incorporation, andsuggested the name "Soft Rubber Workers, Inc." as printed upon hismembership cards.The employees agreed.He recommended thatthey use the membership cards, and they acquiesced.Officerswere then elected.They were Howard Chandler,presi-dent; James Minnick, vice president;'Harry Temby, recording sec-retary; Ernest Kimble, financial secretary;and AlbertWeber,treas-urer.With the exception of Weber, all of these had held corre-sponding offices in the Independent.Jacob Miller,treasurer of theIndependent,was nominated to the same office in the S. R. W., butdeclined it.Floyd Barnes and Fred Temby,Sr., both of whomwere trustees of the Independent until its dissolution,were electedto similar offices in the S. R. W.The third trustee, one Hopper, hadnot been a trustee before.The shop committee elected for the S. R. W.on August 12 consisted of Chandler, Minnick, and Temby, ex officio,and Becker, Barnes, and Charles Brower, all of whom had been shopcommitteemen for the Independent.The certificate of incorporationof the S. R. W. was executed by Kimble, Chandler, Minnick, Temby,and Hopper.Bylaws were adopted which, with a few immaterialvariances,were identical with those-of the Independent.At the9 Temby repotted the proceedings which occurred on August 12, both before and after theabove-mentioned interval,in the minute book of the S R W. PEQUANOC RUBBER COMPANY553close of the meeting, the employees signed membership cards in theS.R.W.On the morning of August 13, Temby delivered to Howell a copyof the resolution passed the night before and a letter informing himof the dissolution of the Independent and of the abrogation of itscontract with the respondent. r Howell received the letter without com-ment.On the afternoon of the same day, the respondent posted anotice on its bulletin board announcing its compliance with the ceaseand desist provisions contained in the Intermediate Report.Thetestimony of Thomas Mace, then assistant superintendent and nowsuperintendent of the respondent's plant, establishes that the decisionto post the compliance notice was reached a day or two before August13.The notice remained posted for the required 60 days.The respondent also abrogated -its vending-machine contract withthe Independent and later took over the operation of 'the machinesitself.In addition, on August 13' and 14 the respondent instructedits foremen to refrain from any union activities and endowed the linesupervisors with the title of foremen so that there might be no doubtthat they came within the scope of the instructions.On August 21, the respondent met with the representatives of theS.R.W. who submitted membership cards signed by a majority ofthe employees.These were checked by the employment supervisorwho reported, on August 22, that the signatures appeared to be au-thentic, and the respondent then granted it recognition.On August'30, a contract was signed with the S. R. W.This contract, except forminor variations and the omission of the provision for vacations, wasidentical with the Independent's contract of June 5, 1940.10 It wassigned on behalf of the S. R. W. by the same persons who had signedthe June 5 contract for the Independent.On October 29, the Board informed the respondent that, on thebasis of reports by the Regional Director for the Second Region, theBoard was of the opinion that the steps taken by the respondent"constituted compliance" with the Intermediate Report; and thatthe Board is contemplating no further action for the present un-less it is brought to its attention that you are not complying withthe negative portions of its [Trial Examiner Ward's] Intermedi-ate Report.The record does not indicate that the Board or its agents were aware,tit the time of this communication, that the S. R: W. had been formedunder the circumstances set forth above before the respondent postedits notice in purported compliance with the Trial Examiner's Inter-_10 "Supervisors" were specifically excluded from the coverage of the August 30, 1940, con-tract,apparently as a result of the findings contained in the Intermediate Report. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, or that the respondent had awarded the S. R. W.exclusive, recognition and a contract.On July 22, 1941, the respondent executed a renewal contract withthe S. R. W. which again, save for the refinement of certain provisions,is identical with the contract of August 30, 1940.C. Concluding findingsThe evidence discloses that from the very outset supervisory em-ployees were active in the affairs of the Independent.Their namesappear on its petitions; all the line supervisors but one became mem-bers, several on November 1, 1938.One of them, James Mooney, waselected on that date as departmental delegate.Thus, even beforethe contract of November 8, 1938, there is evidence of support of theIndependent by supervisory employees. It further appears that therespondent favored the Independent by dispensing with proof ofpaid-upmembership when the Independent asked for recognitionalthough the respondent had demanded such proof when the Unionmade a similar request.The statements by Supervisor Miller andForeman Vreeland to Banta in November and December 1938 weredefinite expressions of the respondent's preference for the Independentas against the Union.Statements by other supervisory employeesthereafter, including Production Foreman Taylor, threatening em-ployees with loss of their jobs, or with denial of promotions, or withtransfer to less remunerative jobs unless they joined the Independent,and the discrimination against Lund on January 2, 1940, all show thatthe respondent actively supported and assisted that organization 11It is also significant that the Independent made no demands upon therespondent as to wages, hours, holidays, or vacations, and accepted acontract barren of provisions on these important matters.After thecontract was signed the Independent made no important requests ofthe respondent until late in March 1939 when it asked for the vending-machine privileges, and for the exclusive right to extra work.Thesefacts bespeak a docility or inertia not to be expected in a labor organ-ization created for the purpose of genuine collective bargaining.More-over, the respondent's award to the Independent of the vending-machine privileges, under the foregoing circumstances, disclosed the'- Although the respondent instructed its foremen not to discuss union matters with theemployees, these instructions were not brought to the attention of the employees',nor didthe respondent ever take any steps to disabuse their minds of the impressionnecessarilycreated by the activities of the supervisory employees on behalf of the Independent.Fur-ther, the instructions were never given to the line supervisorstinder these circumstances,the afore-mentioned instructions cannot exculpate the respondent from liability for theconduct of its supervisory employees, set forth above. PEQUANOCRUBBERCOMPANY555respondent's beneficent attitude toward the Independent and con-stituted further support to it.12In view of these facts, and upon the entire record, we find that therespondent interfered with, assisted, supported, and dominated theformation and administration of the Independent, and that thereforethe contract of November 8, 1938, the extra-work agreement of April10, 1939, and the contract of June 5, 1940, were invalid and constitutedfurther support and assistance.On the basis of the facts found above, itis clearthat the S. R. W.arose out of the Independent at a time when the respondent had donenothing to mark a separation between the two organizations or publiclyto deprive the S. R. W. of the advantage of the apparently continuingfavor of the respondent.Assuming,arguendo,that the notice of com-pliance posted by the respondent would, under other circumstances,have accomplished this result, it is apparent that it did not in thiscase.When the notice was posted, the S. R. W. was already in exist-ence, with its membership drive well under way. There was no sub-stantial differentiation between the S. R.W. and the Independent.The S. R. W. was created as part and parcel of Dumont'2 plan for thedissolution of the Independent.The hiatus, if any, between the twoorganizations was a technical rather than a substantial one.Evenbefore the posting of the so-called compliance notice the officers of theIndependent, excepting its treasurer, had become the officers of theS.R.W., and' the same was true, with the unimportant exceptionsmentioned above, of the trustees and shop committeemen. Shortlyafter the notice had been posted, and long before the expiration of the60-day period during which it was required to be posted, the S. R. W.,in effect, succeeded to the contract of the Independent.These factscompel the conclusion that the S. R. W. was actually merely a continu-ation of the Independent under a different name, and was so regarded-by the employees.The respondent's domination, interference with,and support of the Independent carried over to the S. R. W.13Our findings with respect to the Independent are based largely onthe testimony-contained in a transcript-and exhibits, introduced atthe first hearing.The transcript and exhibits were received in evi-12Cf.Wilson & CoInc., v. National Labor Relations Boaid,126 F (2d) 114 (C C A. 7)enforcingMatter of Wilson & Co,Inc,andLocal Union No 25, United Packinghouse Workersof America, affiliated with C I.0., 31 N. L. R B 440;Matter of The Perfection SteelBodyCo, andLocal 1151,International Association of Machinists,affiliatedwith theA. F of L,36 N L R B 851 ;Matter of Sussex Dye & Print Works, Inc,andBernardR Armour and Federation of Dyers, Finishers, Printers and Bleachers of America,34N L R. B 62513Westinghouse Electric & MfgCo. v. NL R B,112 F (2d) 657 (C C A 2). affd312 U. S 660; NL R. B v. Link-Belt Company,311 U. S 584;N. L R. B. v. Newport-NewsShipbuildingitDry Dock Co.,308 U S 241 ;Marks Products Co. Inc,andLocal No 3,Inter-national Brotherhood of Electrical Workers,A F of L, 35 N.L R B 1262;Now Idea,Inc,andFederal Labor Union No.21218,affiliated with the A.F. of L.,31 N. L R B. 196. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeuce in the second hearing after the following statements had beenmade by counsel and the Trial Examiner :Mr. KING [for the respondent]. If your Honor, please, I haveno objection to the introduction of the evidence with the reserva-tion of the right on behalf of the Pequanoc Rubber Company toamplify or supplement any evidence therein stated.Mr. LAUTER [for the Board].Mr' Trial Examiner, the offerismade with that specific understanding.Mr. DUMONT [for the S. R. W.]. That being the case, I haveno objection.Trial Examiner PARADISE. All right, there being no objection,the record and exhibits in the case referred to . . . are receivedin evidence.******Thereafter, the record shows the following :TrialExaminer PARADISE. Let me' put a question to (the)parties so that I will be under no misapprehension as to theparties' intentions in the situation.My understanding is thatthe transcript in the previous case is in evidence now and thatthe evidence contained in that transcript is to be considered by theTrial Examiner with the same force and effect as if witnesseshad testified to the same effect in this present proceeding.Mr. LAUTER. That is correct.Trial Examiner PARADISE. Is that correct, gentlemen?Thatis the intention of the parties, is it not? - (No response).When the respondent moved to dismiss the complaint at the closeof the Board's case, the Trial Examiner stated :To the extent the allegations in those paragraphs [of the com-plaint] may be dealt with in the hearing that was held on the pre-vious complaint, the Trial Examiner is unable to dispose of themotion at this time because he has not read the transcript anddoes not know whether these allegations find support in the evi-dence or not.The respondent did not express disagreement with this statement.At the close of the hearing, the respondent's attorney contended for thefirst time that the evidence in the prior hearing should not be consid-ered, stating erroneously: ". . . I have on the record my objectionto the receipt of the testimony, and my reasons for the objection."The respondent and the S. R. W. also make this contention in their ex-ceptions to the Intermediate Report.We are of the opinion, and find,that at the hearing, the Trial Examiner made clear to the respond- PEQUANOC RUBBER COMPANY557ent and the S. R. W., and they understood and agreed, that the tran-script and exhibits in the previous hearing were to be admitted "withthe same force and effect as if witnesses had testified to the sameeffect in this present proceeding."Further, the respondent and thepredecessor of the S. R. W. appeared and participated in the firsthearing through the present counsel for the respondent and the S. R. W.Moreover, in the present hearing, the respondent and the S. R. W. wereexpressly given an opportunity "to amplify or supplement" or qualifyor controvert the evidence taken from the first hearing.Althoughthe respondent and the S. R. W. now suggest that they should havean opportunity to adduce further evidence, they do not reveal thenature or relevance of this alleged additional evidence.The respondent adverts to the fact that the findings and recom-mendations of Trial Examiners Ward and Paradise differed some-what; 14 but we do not understand how this prejudiced the respondentor the S. R. W. As counsel for the respondent readily admitted atthe oral argument, he "conceived of the Trial Examiner's position as.. . purely an advisory proposition."The Board gives careful con-sideration to a Trial Examiner's Intermediate Report. In this casewe have given careful consideration to the Intermediate Reportsof both Trial Examiners, and pursuant to `the duty placed exclusivelyon the Board by the Act, we have set forth our determination in the in-stant Decision and Order.Since this is the first time we are makingour findings of fact and ,order with respect to the Independent and the,S. R. W., no problem ofres judicatais presented.The Board's communication to the respondent, dated October 29,1940, shows on its face that it was not a final, or indeed any, determina-tion of the merits.Moreover, it was sent without knowledge of thefacts that the Independent had already been transformed into theS. R. W. before the respondent had taken its action in purported com-pliance with Trial Examiner Ward's Intermediate Report, and that therespondent had awarded the S. R. W. exclusive recognition and a con-tract.Clearly, under these circumstances, the policies of the Actwould not be effectuated by considering the communication of October29, 1940, as a bar to the instant proceeding.15In essence, the claim of the respondent and the S. R. W. is that theevidence originally taken at the first hearing and reintroduced in thesecond hearing "has no materiality in the present issue" and that theS.R.W.\is not the successor of the Independent.We have alreadydiscussed and rejected this contention.Upon the entire record, wefind that it is proper to consider the transcript and exhibits of the14 It may be noted,though, that Trial Examiner Paradise accepted Trial Examiner ward'scredibility estimates, as do we15 Cf.Matter of Mai L6 Ph oducts Co., Inc ,andLrcal No 3, International Brotherhood ofElectricalWorkers, A F. of L,35 N. L R B. 1262, and cases cited therein. 558DECISIONSOF NATIONALLABOR RELATIONS BOARDprior hearing introduced at the present hearing and that the respond-ent and the S. R. W. are not prejudiced by the consideration which wehave given to them herein.Upon the entire record, we find that the respondent 'has dominatedand interfered with the formation and administration of the Inde-pendent and the S. R. W., and has contributed support to them ; andthat the respondent thereby, by the anti-Union and pro-Independentstatements and acts of Supervisors Vreeland, Taylor, Walter Miller,Sr.;Marion, Mooney, Richard DeGraw, and Ditzler urging its em-ployees to refrain from aiding, becoming, or remaining members ofthe Union, threatening them with discharge or other reprisals if theyaided or joined the Union or failed to join the Independent, and vilify-ing the Union and its representatives, and by the discrimination be-tween the Independent and the C. I. 0. with respect to extra work andjob assignments, has. interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed in Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, oc-curring in connection with, the operations of the respondent describedin Section I above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V.TILE REMEDYHaving found that the respondent has engaged in unfairlabor prac-tices, we will order it to cease and desist therefrom and to takecertainaffirmative action designed to effectuate the policies of the Act andto restore as nearly as possible the conditions which existed prior tothe commission of the unfair labor practices.We have found that the respondent dominated and interfered withthe formation and administration of the Independent and the S. R. W.and contributed support to them. Since the Independent has beendissolved, it will not,be necessary to order its disestablishment., Thecontinued recognition of the S. R. W. as the bargaining representativeof the employees of the respondent constitutesa continuing obstacleto thefree exerciseby them of their right toself-organization andto bargain collectively through representatives of their ownchoosing.Accordingly, we will order the respondent to withdrawall recogni-tion from the S. R. W. and to disestablishit asthe representative ofany of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment.Since the existing PEQUANOC RUBBER COMPANY559agreement between the respondent and the S. R. W. embodies recog-nition of that organization as exclusive bargaining representative ofits employees, and since such contract represents the fruit of the re-spondent's unfair labor practices and is a device for the perpetuationof their effects, we will order the respondent to cease giving effect toit, or to any contract existing between it and the S. R. W., and to anymodifications or extensions thereof.Nothing in our order, however,shall be construed as requiring the respondent to vary those wage,hour, and other substantive features of its relations with the employeesthemselves, if any, which the respondent has established in the per-formance of the contract as extended, renewed, modified, supplemented,or superseded.Upon the foregoing findings of fact and upon the entire record inthe case, the Board makes the following :CONCLUSIONS or LAW1.United Rubber Workers of America, Local 163, affiliated with theC. I. 0., and Soft Rubber Workers, Inc., are labor organizations, andIndependent Rubber Workers of Butler, Inc., was a labororganiza-tion, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of Independent Rubber Workers of Butler, Inc., and SoftRubber Workers, Inc., and contributing support thereto, the respond-ent has engaged in and is engaging in unfair labor practices, within themeaning of Section 8,(2) of the Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.ORDERUpon the basis of the foregoing findings of facts and conclusionsof law, and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders that therespondent, Pequanoc Rubber Company, Butler, New Jersey, its offi-cers, agents, successors, and assigns, shall :1.Cease and desist from :(a) In any manner dominating or interfering with the administra-tion of Soft Rubber Workers, Inc., or with the formation or adminis-tration of any other labor organization of its employees, and fromcontributing support thereto; 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD.(b)Recognizing Soft Rubber Workers, Inc., as a representativeof any of its employees for the purpose of dealing with the respondentconcerning grievances, labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment;(c)Giving effect to its agreement with Soft Rubber Workers, Inc.,or to. any modification, extension, or renewal thereof;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form,join,-or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Withdraw all recognition from and completely disestablishSoft Rubber Workers, Inc., as the representative of any of its em-ployees for the purpose of dealing with the respondent concerninggrievances, labor disputes, rates of pay, wages, hours of employment,or other conditions of employment;(b)Post immediately, in conspicuous places in its plant at Butler,New Jersey, and maintain for a period of riot less than sixty (60)consecutive days from the date of posting, notices to its employeesstating : (1) that the respondent will not engage in the conduct fromwhich it has been ordered to cease and desist in paragraphs 1 (a), (b),(c), and (d) hereof; (2) that the respondent will take the affirmativeaction set forth in paragraph 2 (a) hereof;(c)Notify the Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.